ICJ_140_ICERD_GEO_RUS_2008-10-15_ORD_01_NA_02_EN.txt.             DECLARATION OF JUDGE AD HOC GAJA



  While I have voted in favour of all the provisional measures, including
 hose under A, I cannot share the view that the conditions are met for
addressing the latter measures also to the applicant State. The respondent
State did not even allege that in Abkhazia, South Ossetia or adjacent
areas the conduct of Georgian authorities or of individuals, groups or
 nstitutions under their control or influence may cause the risk of irrepa-
rable harm to rights conferred under CERD. Nor does the Court give an
adequate explanation when appraising that risk (see Order, para-
graph 143).

  In the present factual situation it seems unlikely that the applicant
State could be responsible for violations of rights under CERD that may
occur in the relevant areas. Even before the recent events in those areas,
 he Committee on the Elimination of Racial Discrimination found that
Georgia had “difficulty in exercising its jurisdiction with regard to the
protection of human rights and the implementation of the Convention in
 hose regions” [Abkhazia and South Ossetia] (CERD/C/GEO/CO/3,
27 March 2007, para. 4).


                                               (Signed) Giorgio GAJA.




58

